Gray v City of New York (2021 NY Slip Op 03991)





Gray v City of New York


2021 NY Slip Op 03991


Decided on June 22, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 22, 2021

Before: Renwick, J.P., Kennedy, Scarpulla, Mendez, JJ. 


Index No. 157840/13 Appeal No. 14110 Case No. 2020-01777 

[*1]Thelma Gray, Plaintiff-Appellant,
vThe City of New York et al., Defendants-Respondents.


Craig L. Davidowitz, P.C., New York (Nolan Matz of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (Julie Steiner of counsel), for respondents.

Order, Supreme Court, New York County (Lyle E. Frank, J.), entered November 7, 2019, which granted defendants' (City) motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In this personal injury action, where plaintiff was injured when she tripped and fell over a raised Department of Water Supply manhole cover, the City established prima facie entitlement to judgment as a matter of law by demonstrating that it did not receive prior written notice of the alleged dangerous condition as required by Administrative Code of City of NY § 7-201(c)(2) (see Yarborough v City of New York, 10 NY3d 726, 728 [2008]). Plaintiff's conclusory allegations do not create a triable issue with respect to
any of the exceptions to the written notice requirement (see Villaret v City of New York, 236 AD2d 216 [1st Dept 1997]).
We have considered plaintiff's remaining arguments and find them unavailing.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: June 22, 2021